Citation Nr: 9927863	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
pseudofolliculitis barbae.

2.  Entitlement to an increased rating for tinea cruris, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for tinea cruris 
for the period from September 28, 1982 through March 25, 
1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to 
September 27, 1982.

By rating action in September 1983, the RO granted service 
connection for pseudofolliculitis barbae and tinea cruris.  A 
noncompensable evaluation was assigned for each disability, 
effective from September 28, 1982.  The veteran was informed 
by letter in October 1983 that service connection had been 
granted for two skin disorders.  Later that month, he 
submitted a notice of disagreement with that determination 
and requested a statement of the case.  In November 1983, the 
RO furnished a statement of the case in which the RO 
concluded that a compensable rating was not warranted for 
either skin condition.  By letter received in December 1983, 
the veteran wrote that he "disagree[d] with the VA's 
decision on all of my claimed service-connected disabilities, 
and I desire to appeal this decision to the Board of 
Veterans' Appeals.  Kindly send me a statement of the case on 
all of the conditions I claimed so that I can file a formal 
appeal."  In March 1984, the RO advised the veteran that he 
could perfect his appeal by submitting an enclosed VA Form 1-
9, Appeal to the Board.  The veteran did not submit the Form 
1-9, and the RO did not forward the case to the Board.

By rating decision in October 1995, the RO granted a 10 
percent evaluation for tinea cruris, effective August 19, 
1994.  The veteran disagreed with the effective date of the 
award of a 10 percent rating.  

In a September 1997 remand, the Board determined that the 
veteran's statement of December 1983 constituted a 
substantive appeal and that the issues of entitlement to 
increased evaluations for the veteran's two skin conditions 
were properly before the Board.  The RO was instructed to 
adjudicate the issue of entitlement to an earlier effective 
date for the compensable disability rating for tinea cruris 
as well as the issues of increased disability ratings for the 
two service-connected skin disorders.

Subsequently, in a June 1999 rating action, the RO granted an 
effective date of March 25, 1991 for the grant of a 10 
percent evaluation for tinea cruris.  Denials of increased 
disability ratings for the two service-connected skin 
disabilities were continued.


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae is currently 
manifested by no evidence of active folliculitis or 
significant scarring and no evidence of pain or functional 
impairment.

2.  The veteran's tinea cruris is currently manifested by a 
small area of mild hypopigmentation with a few areas of 
follicular scarring.  The condition is controlled with oral 
antifungal and steroid cream.  The condition was also 
productive of lesions of the scrotum which were clinically 
removed and were not shown to have reappeared. 

3.  Tinea cruris, consistent with the criteria required for a 
10 percent evaluation, was initially factually ascertainable 
on November 29, 1983.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7814 (1998).

2.  The criteria for an evaluation excess of 10 percent for 
tinea cruris have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (1998).

3.  An effective date of November 29, 1983 is warranted for 
the grant of a 10 percent evaluation for tinea cruris.  A 
noncompensable evaluation is warranted from September 28, 
1982 to November 28, 1983.  38 U.S.C.A. §§ 1155 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.118 Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented three claims on appeal as 
identified on the title page of this decision.  In the 
interest of clarity, analysis of all three claims will be 
separately undertaken.

Increased Evaluations

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 
38 U.S.C.A. § 5107(a) (West 1991).  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  In order to present a well 
grounded claim for an increased rating of a service-connected 
disability, the veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity.  
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994).  The veteran has testified that the 
symptoms of his service-connected skin disabilities have 
increased.  The Board finds that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These include 38 C.F.R. §§ 4.1, 4.2, and 4.10 
(1998).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to a compensable disability evaluation for 
pseudofolliculitis barbae.

Factual Background

The veteran's service medical records revealed that the 
veteran was seen in February 1981 with complaints of shaving 
problems since March 1980, manifested by a skin rash on the 
face after shaving.  A diagnosis of mild pseudofolliculitis 
barbae was made.  

During a VA examination conducted in August 1983, the veteran 
complained that he could not shave.  Physical examination 
revealed a close cropped beard with a mild degree of 
prominence of the hair follicles.  There were no pustules, 
crusting or advanced margins noted.  A diagnosis of mild 
barber's itch was made.

Service connection for pseudofolliculitis barbae was 
initially granted by rating action of September 1983, at 
which time a noncompensable evaluation was assigned under 
diagnostic code 7814, effective from September 28, 1982, the 
day after the veteran left military service.  

VA outpatient records showed that the veteran was seen for 
complaints of a skin condition in November 1983.  Physical 
evaluation revealed that the veteran had a short beard with 
minimal bumps of pseudofolliculitis.  An impression of stable 
pseudofolliculitis was made.  

A VA examination was conducted in August 1989.  In 
conjunction with the condition diagnosed as 
pseudofolliculitis barbae, it was noted that the veteran 
tended to grow a short beard and that he used barber's 
clippers because the condition became much worse with 
conventional shaving.  Physical examination revealed a short 
beard with tightly curled hairs.  It was noted that the 
curling was apparently the basis for the trouble shaving.  
The examiner reported that the beard hair follicles were 
palpable, but did not appear to be inflamed.  A diagnosis of 
mild pseudofolliculitis barbae was made.

A VA examination of the skin was conducted in June 1995.  The 
veteran did not complain about the facial area of the skin.  
Physical examination revealed a well trimmed, full face 
beard.  The examiner indicated that there was no evidence of 
active folliculitis or significant scarring and no diagnosis 
was made.

In April 1997, additional VA medical records were received.  
These records, dated from 1983 to 1997, reflected that after 
1983, there were no complaints or findings  of 
pseudofolliculitis barbae and there was no treatment or 
diagnosis of pseudofolliculitis barbae.

Applicable Law and Regulations

Under current VA regulations, tinea barbae is rated as 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7814.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7806, eczema, the following 
schedular criteria apply: With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned.  
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating is assigned.

Analysis

The veteran's service-connected pseudofolliculitis barbae is 
currently assigned a noncompensable evaluation.  To support a 
schedular rating of 10 percent, the evidence must show that 
the veteran's skin disorder is manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.

In this case, the preponderance of the evidence fails to show 
that the rating criteria for a 10 percent evaluation have 
been met or approximated.  In fact, the current evidence 
fails to show any sign of this disability.  During the most 
recent VA examination conducted in 1995, the veteran did not 
complain of this condition, and the findings revealed no 
evidence of active folliculitis or significant scarring.  The 
record reflects that there has been no objective medical 
evidence of this condition since 1989, at which time a 
diagnosis of mild pseudofolliculitis barbae was made.  
Similarly, there is no other evidence, even in the form of 
subjective complaints of the veteran, that this condition 
currently exists.

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for pseudofolliculitis barbae.  
Since the criteria for a 10 percent rating pursuant to 
Diagnostic Codes 7814-7806 has not been met, an increased 
rating is not warranted and is denied.

Entitlement to an increased rating for tinea cruris, 
currently evaluated as 10 percent disabling.

Factual Background

Service connection for tinea cruris of the groin area was 
initially granted by rating action of September 1983, at 
which time a noncompensable evaluation was assigned under 
Diagnostic Code 7806, effective from September 28, 1982, the 
day after the veteran left military service.  The grant of 
service connection was based on a review of evidence which 
included the service medical records and findings made upon 
VA examination conducted in August 1983.  The service medical 
records revealed that the veteran was seen in April 1982 with 
complaints of a skin rash in the groin area since the 
previous year.  A diagnosis of tinea cruris was made.  On VA 
examination conducted in August 1983, the veteran complained 
of a skin rash.  Physical examination revealed that the skin 
in the lower inguinal area appeared thin, smooth and somewhat 
lichenified, but that there were no excoriations, crusting or 
margins typical of active tinea or any other type of 
localized macular or papular lesions.  A diagnosis of 
residuals of tinea cruris was made.  

VA outpatient records showed that the veteran was seen for 
complaints of a skin condition in October and November 1983.  
It was noted in an entry dated in October 1983 that there was 
some evidence of a fungus infection of the groin.  Physical 
evaluation conducted in November 1983 revealed that the 
veteran complained of itching and chronic groin rash.  
Physical evaluation revealed hyperpigmentation of the 
inguinal fold extending onto the scrotum.  An impression of a 
history of tinea cruris - active vs. post-inflammatory 
pigmentation was made.

A VA examination was conducted in August 1989.  In 
conjunction with the condition diagnosed as tinea cruris, it 
was noted that the veteran had to keep the crotch area shaved 
to keep down irritation.  He indicated that applying cream 
helped some.  Physical examination revealed increased 
pigmentation of the crotch area of the thighs, but no raw or 
frankly inflamed areas. 

VA medical records showed that in August 1994, the veteran 
was seen for complaints of a skin rash requiring medication.  
A diagnostic impression of tinea cruris was made.  A 
September 1994 record indicated that the rash was healing.  A 
diagnosis of tinea cruris, resolving, was made.  The veteran 
was again seen for complaints of a groin rash in March 1995.  
He was also seen in April 1995 at which time it was noted 
that the veteran had taken medication and the rash had 
improved.  It was noted that there was no more erythema or 
pustules.  A diagnostic impression of dermatophytosis was 
made.

A VA examination of the skin was conducted in June 1995.  The 
medical history furnished by the veteran revealed that 
shortly after entering service in 1980 he started having 
pruritus in the groin area which continued thereafter.  He 
indicated that this had recently been treated with Nazoral 
tablets and with Griseofulvin which stopped the pruritus.  He 
also indicated that he used Triamcinolone which stopped the 
itching, but that if he did not used the creme the itch would 
recur.  The veteran stated that he was concerned about 
changes in the color and texture of his groin skin from 
prolonged scratching and irritation.  Physical examination of 
the trunk was suggestive of tinea versicolor.  Examination of 
the groin revealed mild hyperpigmentation in the groin area 
at about the level of the scrotum on both sides and in the 
crease of the leg, medially.  There was a small area of mild 
hypopigmentation with a few areas of follicular scarring.  A 
diagnosis of tinea cruris that appeared to be controlled with 
oral antifungal and steroid cream, and minimal tinea 
versicolor was made.

In April 1997 additional VA medical records dated from 1983 
to 1997 were received.  These records showed that in May 
1985, the veteran requested an evaluation of the rash on his 
chin and between his legs.  He was also seen for treatment of 
his skin condition in September 1986 and May 1987.  On March 
25, 1991, the veteran was seen with complaints of skin 
problems in the groin area.  Physical findings revealed 
evidence of tinea corporis or versicolor over the entire 
trunk.  A diagnosis of tinea versicolor/tinea corporis was 
made.  In August and September 1991, the veteran was seen for 
complaints of a skin rash in the groin area.  A diagnosis of 
tinea cruris was made.  In January 1997, the veteran reported 
symptoms which included about 15 small lumps on his groin.  
In February 1997, a diagnosis of small inclusion cysts (10) 
was made.  The records reflected that in February 1997, the 
veteran underwent removal of multiple lesions from the 
scrotum.  

A VA medical record dated in March 1997 indicated that the 
veteran was seen for a follow-up following the removal of 
numerous small inclusion cysts on the scrotum.  That record 
did not reflect that any abnormalities were shown and the 
veteran was recommended to be seen for a re-check two months 
later.

Applicable Law and Regulations

Under current VA regulations, tinea cruris is rated by 
analogy as eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7814.  As noted above, under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, eczema, the following schedular criteria apply: 
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant, a 50 percent disability rating is assigned.  With 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent disability rating is assigned.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent disability 
rating is assigned.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable disability rating is assigned.

Analysis

During the most recent VA examination conducted in 1995, 
physical examination of the groin revealed mild 
hyperpigmentation in the groin area at about the level of the 
scrotum on both sides and in the crease of the leg, 
mediallly.  There was a small area of mild hypopigmentation 
with a few areas of follicular scarring.  A diagnosis of 
tinea cruris that appeared to be controlled with oral 
antifungal and steroid cream, and minimal tinea versicolor 
was made.  Evidence dated in 1996 and 1997 revealed that the 
skin condition was being treated with medication and that 
lesions in the groin area had developed, but that these were 
removed in February 1997 and had not reappeared as shown by 
records dated in March 1997.

Essentially, the most recent medical evidence does not 
indicate that the veteran's skin condition is productive of 
symptoms of exudation or itching constant, extensive lesions, 
or marked disfigurement.  Although extensive lesions arguably 
had been present in February 1997, those lesions were removed 
and have not been shown to have reappeared thereafter.  
Moreover, the skin rash was not reported by the veteran or 
clinically proven to have be productive of exudation or 
constant itching or of marked disfigurement.  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for tinea cruris.  
The medical evidence does not indicate that any of the 
manifestations required for a 30 percent or higher disability 
rating are currently present.  Since the criteria for a 10 
percent rating pursuant to Diagnostic Codes 7806 has not been 
met, an increased rating is not warranted, and is denied.

Entitlement to a compensable evaluation for tinea cruris for 
the period from September 28, 1982 through March 25, 1991.

Factual Background

The medical background applicable to this claim is the same 
as that reported above in conjunction with the claim of 
entitlement to an increased evaluation for tinea cruris.

The procedural history as to this issue has also been 
reported above.  In essence, in September 1983 the RO granted 
service connection for tinea cruris and assigned a 
noncompensable disability rating, effective from September 
28, 1982, the day after the veteran left service.  The 
veteran attempted to appeal that decision, but his appeal was 
not acted upon because he did not file a VA Form 1-9.  The RO 
eventually granted an increased disability rating of 10 
percent, effective from March 25, 1991, based on a VA medical 
record of that date.  The veteran contends that an earlier 
effective date is warranted for the 10 percent disability 
rating for tinea cruris.

Applicable Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1998).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).
See 38 C.F.R. § 3.400(o)(2) (1998); Harper v. Brown, 10 Vet. 
App. 125 (1997).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the applicable Diagnostic Code under which 
tinea cruris has been service connected effective from 1982, 
Diagnostic Code 7806, has remained essentially unchanged 
since that time.  The rating criteria have been set forth 
above.

Analysis

The Board in this case has carefully weighed the evidence of 
record and the veteran's contentions in light of the 
applicable law regarding the benefit sought. The veteran has 
argued that the effective date for the grant of a compensable 
evaluation for tinea cruris should be September 28, 1982, the 
day after he left military service.  Presently, a 
noncompensable disability rating is assigned for tinea cruris 
from September 28, 1992 to March 25, 1991.

By rating action of September 1983, the RO granted service 
connection for tinea cruris, for which a noncompensable 
evaluation was granted effective from September 28, 1992.  
The decision was based on a review of evidence which included 
the service medical records and findings made upon VA 
examination conducted in August 1983.  The service medical 
records revealed that the veteran was seen in April 1982 with 
complaints of a skin rash in the groin area since the 
previous year.  A diagnosis of tinea cruris was made.  Upon 
VA examination conducted in August 1983, the veteran 
complained of a skin rash.  Physical examination revealed 
that the skin in the lower inguinal area appeared thin, 
smooth and somewhat lichenified, but that there were no 
excoriations, crusting or margins typical of active tinea or 
any other type of localized macular or papular lesions.  A 
diagnosis of residuals of tinea cruris was made.  

The Board concludes that the evidence of record as of the 
September 1993 does not reflect that a compensable evaluation 
was warranted under Diagnostic Code 7806.  The evidence at 
that point did not document symptomatology of slight, if any, 
exfoliation, exudation or itching.

However, the November 29, 1983 VA medical record revealed 
that the veteran complained of itching and chronic groin 
rash.  Physical evaluation revealed hyperpigmentation of the 
inguinal fold extending onto the scrotum.  An impression of a 
history of tinea cruris - active vs. post-inflammatory 
pigmentation was made.  This evidence reflects that the 
rating criteria for a 10 percent evaluation under Diagnostic 
Code 7806 have been met as of November 29, 1983, because 
there was evidence dating from that time of at least slight 
itching.  Arguably the groin, although not an exposed area, 
may be considered an extensive area; there is no evidence to 
the contrary.  

Accordingly, for the reasons and bases discussed above the 
Board finds that a 10 percent evaluation is warranted from 
November 29, 1983; but that a noncompensable evaluation must 
be assigned from September 28, 1982 to November 28, 1983.  
The appeal is granted to that extent.


ORDER

A compensable evaluation for pseudofolliculitis barbae is 
denied.

An evaluation in excess of 10 percent for tinea cruris is 
denied.

An effective date of November 29, 1983 for the grant of a 10 
percent evaluation for tinea cruris is granted.

A noncompensable evaluation for tinea cruris is assigned 
effective from September 28, 1982 to November 28, 1983.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

